


Exhibit 10.17


EXECUTION COPY


ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of May 29,
2014, by and among (i) Boyd P. Gentry, a citizen of the state of Georgia (the
“Executive”), (ii) AdCare Health Systems, Inc., a Georgia corporation (the
“Company”), and (iii) Hughes, White, Kralicek, P.C., (the “Escrow Agent” and
together with the Executive and the Company, sometimes referred to individually
as a “Party” or collectively as the “Parties”).
WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the settlement contemplated by that certain Separation Agreement
and General Release, dated as of May 29, 2014 (the “Separation Agreement”) by
and between the Executive and the Company; unless the context otherwise
requires, terms used in this Agreement that are capitalized and not otherwise
defined in context will have the meanings given to them in the Separation
Agreement; and
WHEREAS, in accordance with the terms of the Separation Agreement, the Parties
have agreed that the Company shall deposit in escrow amounts in the aggregate
equaling $521,166.50 (the “Deposit”), which amount is the sum of the Initial
Deposit and the Monthly Deposits less applicable withholding and authorized
deductions estimated as of the date hereof, to be held and disbursed by the
Escrow Agent in accordance with the provisions of this Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, the
Parties, intending to be legally bound, hereby covenant and agree as follows:
1.Appointment. The Executive and the Company hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.


2.Deposit in Escrow. Subject to the execution and delivery of this Agreement by
all Parties and the execution and delivery of the Separation Agreement by the
Executive and the Company, the Company will deposit with, or cause to be
deposited with, the Escrow Agent, by wire transfer of immediately available
funds, the amounts set forth on Schedule I attached hereto on or before the
dates required pursuant to Schedule I attached hereto (such amounts as may be
adjusted by the Company pursuant to this Section 2, the “Escrow Funds”). The
Escrow Agent will hold the Escrow Funds in a non-interest bearing escrow account
and disburse the Escrow Funds as herein provided. Notwithstanding anything to
the contrary in this Agreement, the amounts to be deposited with the Escrow
Agent on each of December 1, 2014 and April 1, 2015 (each, an “Adjustment
Date”), may be adjusted by the Company from the amounts set forth on Schedule I
as follows: (i) the amount so deposited on each Adjustment Date will be
decreased if, and to the extent, that the actual withholding obligations (in the
aggregate) incurred through such Adjustment Date are greater than the estimated
withholding obligations (in the aggregate) used to calculate the aggregate
amount of the deposits to be made to the Escrow Agent through such Adjustment
Date; or (ii) the amount so deposited on each Adjustment Date will be increased
if, and to the extent, that the actual withholding obligations (in the
aggregate) incurred through such Adjustment Date are less than the estimated
withholding obligations (in the aggregate) used to calculate the amount of the
deposits to be made to the Escrow Agent through such Adjustment Date. If any
such adjustment is made, then the Company shall provide








--------------------------------------------------------------------------------




written notice to the Executive and the Escrow Agent explaining the amount of
such adjustment and providing an updated calculation of actual withholding
obligations through the applicable Adjustment Date.


3.Investment. The Escrow Agent will not invest the Escrow Funds in any manner.


4.Disposition; Termination. The Escrow Agent will distribute the Escrow Funds to
the Executive via wire transfer in immediately available funds in amounts and
dates as specified on Schedule II attached hereto (the “Distributions” and each
a “Distribution”). The amount of any Distribution shall be adjusted as necessary
to reflect any adjustments made by the company pursuant to Section 2. Upon
delivery of the entire Escrow Funds through Distributions by the Escrow Agent in
accordance with this Section 4, this Agreement shall terminate. Notwithstanding
anything to the contrary in this Agreement, if the Executive revokes the
Separation Agreement as set forth in Section 4(d) of the Separation Agreement,
then this Agreement will be null and void in its entirety.


5.Escrow Agent. Escrow Agent shall not incur any liability with respect to (i)
any action taken or omitted to be taken in good faith upon advice of its counsel
given with respect to any questions relating to its duties and responsibilities
or (ii) any action taken or omitted to be taken in reliance upon any document,
including any written notice of instruction provided in this Escrow Agreement,
not only as to its due execution and the validity and effectiveness of its
provisions, but also the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons and to conform with the
provisions of this Escrow Agreement. Escrow Agent shall not incur any liability
for any loss or fund due to bank or other depository failure, suspension or
cessation of business or any action or inaction on the part of the bank or other
depository. Escrow Agent is specifically authorized to refuse to act except upon
the mutually compatible written instructions of Executive and Company. The
Parties covenant and agree that in performing any of its duties under this
Escrow Agreement, Escrow Agent shall not be liable for any loss, costs or damage
which it may incur as a result of serving as Escrow Agent hereunder, except for
any loss, costs or damage arising out of its willful default or gross
negligence.


In the event of a dispute between any of the Parties sufficient in the sole
discretion of Escrow Agent to justify its doing so, Escrow Agent shall be
entitled to tender into the registry or custody of any court of competent
jurisdiction all money or property in its hands held under the terms of this
Escrow Agreement, together with such legal pleadings as it deems appropriate,
and thereupon be discharged. Escrow Agent shall be fully indemnified by the
Parties for all its expenses, costs, and attorney’s fees incurred in connection
with any interpleader action which Escrow Agent may file, in its sole
discretion, to resolve any dispute as to this Escrow Agreement, or which may be
filed against the Escrow Agent. Escrow Agent’s estimate of such costs, expenses
or attorney’s fees, may be deducted from the Deposit, and the Parties hereby
authorize and direct Escrow Agent to sever said estimate from the Deposit and
acknowledge and agree that the interpleaded amount shall be the Deposit minus
said estimate. The undersigned Parties hereby agree that upon a final judgment
of any action with regard to a dispute as to this Escrow Agreement, Escrow Agent
shall be reimbursed from the corpus of the amount interpleaded for any costs,
expenses or attorney’s fees in excess of the said severed and retained estimate,
and will remit to the parties to the action any excess amount remaining after
payment of all Escrow Agent’s costs, expenses and attorney’s fees, in accordance
with any directive contained within the final judgment. The Company and the
Executive hereby consent to the Superior Court of Cobb County, Georgia, as the
venue for said interpleader action, or any other civil action with regard to
this Agreement.

2

--------------------------------------------------------------------------------




6.Escrow Agent Compensation. The Escrow Agent is to be compensated in the
following manner for the performance of its duties under this Agreement:


a.A one-time administrative escrow setup fee payable upon the first Distribution
in the amount of $750.00 (the “Setup Fee”).


b.A $25.00 fee payable for each Distribution subsequent the first Distribution
made in accordance with Section 4 (the “Distribution Fees”).


The Executive agrees to pay the Setup Fee and Distribution Fees as they arise.
The Executive agrees and authorizes the Escrow Agent to deduct the Setup Fee and
Distribution Fees from the related Distribution prior to disbursement to the
Executive as scheduled on Schedule II attached hereto.
7.Automatic Succession; Resignation and Removal of the Escrow Agent.


a.Any company into which the Escrow Agent may be merged or with which it may be
consolidated or any company to whom the Escrow Agent may transfer a substantial
amount of its global escrow business, will be the successor to the Escrow Agent
without the execution or filing of any paper or further act on the part of any
Party, notwithstanding anything in this Agreement to the contrary.


b.The Escrow Agent may resign as escrow agent at any time with or without cause
by giving written notice to the Executive and the Company, such resignation to
be effective 30 days following the date such notice is given. In addition, the
Executive and the Company may jointly remove the Escrow Agent as the escrow
agent at any time with or without cause by a joint written instrument (which may
be executed in counterparts), given to the Escrow Agent, which instrument must
designate the effective date of such removal. If any such resignation or removal
occurs, then a successor escrow agent will be appointed jointly by the Executive
and the Company. Any such successor escrow agent shall deliver to the Executive
and the Company a written instrument accepting such appointment and upon such
delivery it will succeed to all of the rights and duties of the Escrow Agent
under this Agreement and will be entitled to receive the Escrow Funds.


c.If the Executive and the Company are unable to agree upon a successor escrow
agent or have failed to appoint a successor escrow agent prior to the expiration
of thirty (30) days following the date of the notice of resignation, then the
then acting escrow agent shall petition any court of competent jurisdiction for
the appointment of a successor escrow agent or other appropriate relief, and any
such resulting appointment will be binding upon all of the Parties.


d.Upon written acknowledgment by any successor escrow agent of the receipt of
the Escrow Funds, the then replaced escrow agent will be fully relieved of all
duties, responsibilities and obligations under this Agreement except with
respect to actions previously taken or omitted by such replaced escrow agent.


8.Indemnification of the Escrow Agent. In partial consideration of the Escrow
Agent’s acceptance of this appointment, the Executive and Company will indemnify
and hold the Escrow Agent harmless as to any liability incurred by it to any
third party by reason of its having accepted such appointment or in carrying out
the terms of this Agreement and will reimburse the Escrow Agent for all of its
actual costs and expenses, including, among other things, actual attorneys’ fees
and expenses, arising out of any matter for which the Escrow Agent is entitled
to indemnification under

3

--------------------------------------------------------------------------------




this Section 8. Notwithstanding the foregoing, no indemnity need be paid in case
of the Escrow Agent’s gross negligence, willful misconduct or willful breach of
this Agreement. In the event that the Escrow Agent is entitled to reimbursement
under this Section 8, the Executive and the Company will each pay one-half the
amount of such reimbursement. This payment obligation division between Executive
and Company is solely an agreement between said Parties and is not a limitation
on the obligation of both Executive and Company to fully reimburse Escrow Agent
under this Section 8.


9.Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by prepaid overnight
courier (providing proof of delivery) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses:
If to Executive, addressed to:
Boyd P. Gentry
84 Palisades Road, N.E.                
Atlanta, Georgia 30309                


If to the Company, addressed to:
AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, Georgia  30076
Attention: Chairman                


If to the Escrow Agent, addressed to:
Hughes, White, Kralicek, P.C.
2300 Windy Ridge Parkway, Suite 570 South
Atlanta, Georgia 30339
Attention: Gregory D. Hughes


or at such other place or places or to such other person or persons as shall be
designated in writing by the Parties in the manner provided above for notices.
10.Account Information.


a.The Executive acknowledges that the Escrow Agent is authorized to use the
following funds transfer instructions to disburse any funds due to the Executive
under this Agreement:


Executive’s bank account information:
Bank: SunTrust Bank
Account #: 1000041517276
ABA #: 061000104 
Ref: B. Gentry Severance Payment



b.The Escrow Agent and the Executive acknowledge that the Company is authorized
to use the following funds transfer instructions to deposit any funds to be
deposited with the Escrow Agent under this Agreement:

4

--------------------------------------------------------------------------------




Escrow Agent’s bank account information:
Bank Name:        Synovus Bank
Bank Address: 1695 Whittlesey Road
                                    Columbus, GA 31904
ABA#: 061100606
Account Name: Gregory D. Hughes Bank of North Georgia IOLTA Escrow Account


Account Number: 100040328



11.Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the State of Georgia, without giving effect to principles of
conflicts of laws. The venue for any dispute arising out of or related to this
Agreement shall be the Superior Court of Cobb County, Georgia, and the Parties
each consent to the exercise of jurisdiction and venue by such courts.


12.Assignment. Neither this Agreement nor any of the rights and obligations of
the Parties may be assigned by any party hereto without the prior written
consent of the other Parties. Subject to the foregoing sentence, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Any attempted assignment or
transfer in violation of this Section 12 shall be void. Notwithstanding the
foregoing, the Executive may assign its rights under this Agreement, without the
consent of the Company or the Escrow Agent.


13.Third Party Beneficiaries. Nothing in this Agreement is intended or will be
construed to confer on any person other than the Parties or their successors and
assigns any rights or benefits under this Agreement.


14.Headings. The headings in this Agreement are intended solely for the
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.


15.Exhibits. The Exhibits and other attachments hereto will be deemed to be a
part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered, in person or by telecopier, receipt acknowledged, or by .pdf,
.tif, .gif, .jpg or similar attachment to electronic mail (all of which shall be
treated as an original executed counterpart) to the other Parties.


17.Amendment. No amendment of this Agreement is binding unless made in a written
instrument that specifically refers to this Agreement and is signed by the
Parties.


18.Entire Agreement. This Agreement and the Separation Agreement contain the
entire understanding among the Parties and supersedes any prior understanding
and agreements between them, in each case respecting this subject matter. There
are no representations, agreements or understandings, oral or written, between
or among the Parties relating to the subject matter of this Agreement or the
Separation Agreement that are not fully expressed in herein or therein.

5

--------------------------------------------------------------------------------




Notwithstanding the above, the Escrow Agent is not a party to, nor bound by, the
Separation Agreement, and the Escrow Agent’s rights and obligations shall be
solely governed by this Escrow Agreement.
[Signatures are set forth on the immediately following page.]




IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed as of the day and year first above written.
 
/s/ Boyd P. Gentry
 
Printed Name: Boyd P. Gentry
 
 
 
ADCARE HEALTH SYSTEMS, INC.:


By: /s/ David A. Tenwick
Printed Name: David A. Tenwick
Its: Chairman


 
 
 
ESCROW AGENT:
Hughes, White, Kralicek, P.C.
 /s/ Gregory D. Hughes
By: Gregory D. Hughes, Esq.
 
 





















[Signature page to Escrow Agreement]

6

--------------------------------------------------------------------------------








SCHEDULE I


DEPOSIT SCHEDULE FOR COMPANY TO ESCROW AGENT




Deposit Number
Date Due
Amount
1
06/09/2014
 $ 301,770.00
2
07/1/2014
 $ 22,494.38
3
08/01/2014
 $ 22,494.38
4
09/01/2014
 $ 22,494.38
5
10/01/2014
 $ 22,494.38
6
11/03/2014
 $ 22,494.38
7
12/01/2014
 $ 23,079.13 *
8
01/02/2014
 $ 20,705.63
9
02/02/2015
 $ 20,705.63
10
03/02/2015
 $ 20,705.63
11
04/01/2015
 $ 21,728.63*
Total Amount Deposited by Company to Escrow Agent
$ 521,166.50

* Subject to adjustment by the Company pursuant to Section 2 of the Escrow
Agreement.






























































--------------------------------------------------------------------------------




SCHEDULE II


DISBURSEMENT SCHEDULE FOR ESCROW AGENT TO EXECUTIVE






Disbursement Number
Date Due
Gross Payment to Executive
Less Escrow Fee to Escrow Agent
Net Distribution to Executive
1
12/01/2014
 $ 300,104.00
$ 750.00
$ 299,354.00
2
01/02/2015
 $ 46,012.50
$ 25.00
$ 45,987.50
3
02/02/2015
 $ 47,965.50
$ 25.00
$ 47,940.50
4
03/02/2015
 $ 50,437.00
$ 25.00
$ 50,412.00
5
04/01/2015
 $ 49,987.50
$ 25.00
$ 49,962.50
6
05/01/2015
 $ 26,660.00
$ 25.00
$ 26,635.00
Total Net Disbursement by Escrow Agent to Executive
$ 520,291.50









